MORRISON, Judge.
The offense is burglary; the punishment, five years.
Appellant entered a plea of guilty and waived his right to trial by jury. Appellant agreed to the stipulation of testimony to the effect that one William F. Elmore lived in Dallas, where on March 23, 1962, personal property of the value of $60.00 was taken from his home without his consent and that entrance could have been gained only by opening a door of the house.
The confession of the appellant was introduced into evidence without objection, wherein he admitted entering the house by opening the front door and taking personal property therefrom.
The record does not contain formal or informal bills of exception and no brief has been filed on behalf of the appellant.
Finding no reversible error, the judgment is affirmed.